DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 9-10 is objected to because of the following informalities: in line 2 of claim 9, “sections)” should be changed to “sections” by deleting the closed parenthesis. In line 4 of claim 10, “lens 4” should be changed to “lens”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Oh (US 2016/0227078) in view of Nickodemus (US 2017/0152644).
	Regarding claim 1, Oh discloses a light blocking element (paragraph [36], Oh discloses elements 310 and 320 are the first and second light shields for blocking light or glare from reaching the lenses of first and second image capture modules 110 and 120, and paragraph [66], Oh discloses that light blocking element 310 is disposed in front of the first lens 111a of first imaging module 110 for preventing light from generated from an unwanted light source from entering the first lens 111a, and paragraph [69], Oh discloses that light blocking element 320 is disposed in front of the second lens 121a of second imaging module 120 for preventing light from generated from an unwanted light source from entering the second lens 121a) for an imaging system for a motor vehicle (paragraph [35], fig.1, Oh discloses element 
a bottom section (in fig.5, Oh discloses that light blocking element 310 has a bottom section, and light blocking element 320 also has a bottom section), 
a left wall section and a right wall section (paragraph [36], in fig.5, Oh discloses that light blocking element 310 has a bottom section with a left wall section and a right wall section for forming the light blocking element 310 to be utilized for shielding or blocking unwanted light from entering camera lens 111a of first imaging module 110, and light blocking element 320 also has a bottom section with a left wall section and a right wall section for forming the light blocking element 320 to be utilized for shielding or blocking unwanted light from entering camera lens 121a of second imaging module 120), the left and right wall sections extending from an opening for reception of the camera lens between the left and right wall sections (paragraph [36], in fig.5, Oh discloses that light blocking element 310 has a bottom section with a left wall section and a right wall section for forming the light blocking element 310 to be utilized for shielding or blocking unwanted light from entering camera lens 111a of first imaging module 110, and light blocking element 320 also has a bottom section with a left wall section and a right wall section for forming the light blocking element 320 to be utilized for shielding or blocking unwanted light from entering camera lens 121a of second imaging module 120, wherein paragraph [66], Oh discloses that light blocking element 310 is disposed in front of the first lens 111a of first imaging module 110 for preventing light from generated from an unwanted light source from entering the first lens 111a, and paragraph [69], Oh discloses that light blocking element 320 is disposed in front of the second lens 121a of second 
the left and right wall sections being attached to the bottom section at a first end (paragraph [36], in fig.5, Oh discloses that light blocking element 310 has a bottom section with a left wall section and a right wall section for forming the light blocking element 310 to be utilized for shielding or blocking unwanted light from entering camera lens 111a of first imaging module 110, and light blocking element 320 also has a bottom section with a left wall section and a right wall section for forming the light blocking element 320 to be utilized for shielding or blocking unwanted light from entering camera lens 121a of second imaging module 120, also in fig.4, Oh discloses light blocking element 310 has a bottom section with a left wall section and a right wall section for forming the light blocking element 310 to be utilized for shielding or blocking unwanted light from entering camera lens 111a of first imaging module 110, and light blocking element 320 also has a bottom section with a left wall section and a right wall section for forming the light blocking element 320 to be utilized for shielding or blocking unwanted light from entering camera lens 121a of second imaging module 120), 
the wall sections having a second end being adapted to be attached to the motor vehicle windshield (paragraph [116], Oh discloses that element 312 utilizes “adhesive member” for attaching the left and right wall sections of the first light shield 310 to being adapted to be attached to the windshield of the motor vehicle, and paragraph [117], Oh discloses that element 322 utilizes “adhesive member” for attaching the left and right wall sections of the second light shield 320 to being adapted to be attached to the windshield of the motor vehicle, wherein paragraph [36], in fig.5, Oh discloses that light blocking element 310 has a bottom section with a left wall section and a right wall section for forming the light blocking element 310 to be utilized for shielding or blocking unwanted light from entering camera lens 111a of first imaging module 110, and light blocking element 320 also has a bottom section with a left wall section and a right wall section for forming the light blocking element 320 to be utilized for shielding or 
the left and right wall sections being flexible (paragraph [116], Oh discloses that element 312 utilizes “adhesive member” for attaching the left and right wall sections of the first light shield 310 to being adapted to be attached to the windshield of the motor vehicle, wherein the first light shield attachment portion 312 may be made of “flexible material”, and thus may be flexibly adapted to an inclination angle or a radius curvature of the windshield 700 of the vehicle, thus permitting the left and right wall sections of the first light blocking element 310 to be flexible, and paragraph [117], Oh discloses that element 322 utilizes “adhesive member” for attaching the left and right wall sections of the second light shield 320 to being adapted to be attached to the windshield of the motor vehicle, wherein the second light shield attachment portion 322 may be made of “flexible material”, and thus may be flexibly adapted to an inclination angle or a radius curvature of the windshield 700 of the vehicle, thus permitting the left and right wall sections of the second light blocking element 320 to be flexible).
Oh does not disclose the left and right wall sections being elastically deformable.  However, Nickodemus teaches the protective shield being elastically deformable (paragraph [48], Nickodemus discloses utilizing "setting blocks" as an adhesive, wherein the "setting blocks" comprises elastic deformable material like santoprene thermoplastic elastomer or ethylene propylene diene monomer rubber as an adhesive for adhering the frame of the protective shield to the polycarbonate layered surface like a glass windshield, and also, the elastic deformable material as defined by Applicant's specification on page 4, lines 3-4, wherein Applicant discloses that elastic deformability may be realized with some kind of soft material such as thermoplastic elastomer or silicone rubber).  


	Regarding claim 8, Oh discloses further comprising the left and right wall sections and the bottom section are made of a flexible material (paragraph [116], Oh discloses that element 312 utilizes “adhesive member” for attaching the left and right wall sections of the first light shield 310 to being adapted to be attached to the windshield of the motor vehicle, wherein the first light shield attachment portion 312 may be made of “flexible material”, and thus may be flexibly adapted to an inclination angle or a radius curvature of the windshield 700 of the vehicle, thus permitting the left and right wall sections of the first light blocking element 310 to be flexible, and paragraph [117], Oh discloses that element 322 utilizes “adhesive member” for attaching the left and right wall sections of the second light shield 320 to being adapted to be attached to the windshield of the motor vehicle, wherein the second light shield attachment portion 322 may be made of “flexible material”, and thus may be flexibly adapted to an inclination angle or a radius curvature of the windshield 700 of the vehicle, thus permitting the left and right wall sections of 
Oh does not disclose the left and right wall sections and the bottom section are made of an elastically deformable material.  However, Nickodemus teaches the protective shield being made of elastically deformable material (paragraph [48], Nickodemus discloses utilizing "setting blocks" as an adhesive, wherein the "setting blocks" comprises elastic deformable material like santoprene thermoplastic elastomer or ethylene propylene diene monomer rubber as an adhesive for adhering the frame of the protective shield to the polycarbonate layered surface like a glass windshield, and also, the elastic deformable material as defined by Applicant's specification on page 4, lines 3-4, wherein Applicant discloses that elastic deformability may be realized with some kind of soft material such as thermoplastic elastomer or silicone rubber).  
Since Oh discloses “further comprising the left and right wall sections and the bottom section are made of an flexible material and further comprising attachment sections at the first end of the left and right wall sections, which are adapted to be attached to the windshield of the motor vehicle”, and Nickodemus discloses the protective shield being made of elastically deformable material, therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Oh and Nickodemus together as a whole for ascertaining the limitation “…further comprising the left and right wall sections and the bottom section are made of an elastically deformable material and further comprising attachment sections at the first end of the left and right wall sections, which are adapted to be attached to the windshield of the motor vehicle” in order to provide a more convenient manner of manipulating components for easily performing image capture tasks within a motor vehicle when one is driving in any terrain and environmental lighting conditions.
	Regarding claim 9, Oh discloses further comprising the attachment sections are adapted to be attached by an adhesive to the windshield of the motor vehicle (paragraph [116], Oh discloses that 
	Regarding claim 10, Oh discloses a light blocking element adapted for use with the imaging system comprising a bracket to be attached to an inner surface of a windshield of the motor vehicle (paragraph [38], fig.4, Oh discloses that windshield bracket 30 is utilized for being attached to an inner surface of the windshield, and paragraph [112], Oh discloses that windshield bracket 30 can be shaped to be adapted to an inclination angle and a radius of the curvature of the windshield provided in each type of vehicle), and a camera housing for the camera lens (paragraph [36], fig.5, Oh discloses that element 450 is the first housing element and element 500 is the second housing element for forming a space, by combining elements 450 and 500 as one housing or covering to contain or hold the first image capture module 110 and second image capture module 120 in place within the space created by the enclosure formed from elements 450 and 500, wherein paragraph [66], Oh discloses that light blocking element 310 is disposed in front of the first lens 111a of first imaging module 110 for preventing light from generated from an unwanted light source from entering the first lens 111a, and paragraph [69], Oh discloses that light blocking element 320 is disposed in front of the second lens 121a of second imaging module 120 for preventing light from generated from an unwanted light source from entering the second lens 121a;     paragraph [105], in fig. 6A and 6B,Oh discloses that elements 20 and 40 are utilized together for forming a housing to contain or hold the first image capture module 110 and second image capture module 120 in place within the space created by the enclosure formed from elements 20 and 40, wherein paragraph [92], Oh discloses that first image capture module 110 comprises a first lens module 111, and paragraph 
	Regarding claim 11, Oh discloses a motor vehicle with an imaging system (paragraph [35], fig.1, Oh discloses element 10 is a motor vehicle with imaging system 100 for obtaining images).
Allowable Subject Matter
Claims 2-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN C WONG whose telephone number is (571)272-7341.  The examiner can normally be reached on Flex Monday-Thursday 9:30am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	
/ALLEN C WONG/Primary Examiner, Art Unit 2488